UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 20, 2010 Lions Gate Entertainment Corp. (Exact name of registrant as specified in charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) (Commission File Number) 1-14880 (IRS Employer Identification No.) N/A (Address of principal executive offices) 1055 West Hastings Street, Suite2200 Vancouver, British Columbia V6E 2E9 and 2700 Colorado Avenue, Suite200 Santa Monica, California 90404 Registrants telephone number, including area code) (877)848-3866 NO CHANGE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written Communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. See Item 2.03 below, which is incorporated herein by reference in its entirety. Item2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July20, 2010, Lions Gate Entertainment Inc. (the  Issuer ), a wholly owned subsidiary of Lions Gate Entertainment Corp. ( Lions Gate  or the  Company ), entered into a Refinancing Exchange Agreement (the 
